Case: 15-60812      Document: 00513665907         Page: 1    Date Filed: 09/06/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                      No. 15-60812
                                                                                 FILED
                                                                         September 6, 2016
                                                                            Lyle W. Cayce
DELEK REFINING, LIMITED,                                                         Clerk

              Petitioner Cross-Respondent

v.

NATIONAL LABOR RELATIONS BOARD,

              Respondent Cross-Petitioner




 On Petition for Review, and Cross-Application for Enforcement, of Decision
             and Order By the National Labor Relations Board
                          NLRB No. 16-CA-158842


Before JOLLY, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The court’s having read the briefs and pertinent parts of the record, the
petition is DENIED. Accordingly, judgment is to be entered enforcing the 13
November 2015 order of the National Labor Relations Board.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.